Case: 1:17-cv-02869 Document #: 164 Filed: 03/19/19 Page 1 of 1 PageID #:1986

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

Armando Serrano
                                   Plaintiff,
v.                                                      Case No.: 1:17−cv−02869
                                                        Honorable Manish S. Shah
Reynaldo Guevara, et al.
                                   Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, March 19, 2019:


        MINUTE entry before the Honorable Susan E. Cox: Status hearing held. (Cases
called together 17cv2869 Serrano v. Guevara and 17cv4560 Montanez v. Guevara)
Motion to bifurcate discovery was granted and non−Monell fact discovery deadline was
set for 6/3/2019 by Judge Shah. Status hearing set for 5/14/2019 at 9:30 a.m. Mailed
notice (np, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
